The appeal is from a judgment in favor of the beneficiary named in a contract issued by the appellant, a mutual aid society organized under the laws of this state. Decedent had been a member of the society for about fifteen years and at the time of his death by suicide was a member in good standing. The beneficiary's rights are derived from the by-laws and a designation by her husband, a member of the society.
Article 23 provides that every member after one year from his initiation, if in good standing (article 24), shall be entitled to certain benefits.
Article 25 provides: "Members affected by venereal diseases, orwounds received in brawls provoked by drunkenness or attempted suicide, have no right to any benefit."
Articles 26 and 27 relate to sick benefits to members.
Article 28, so far as pertinent, provides as follows: "At the death of a member provided the society records show that he has been a member at least for six months the family or who is designated by him, is entitled to four hundred dollars ($400.00)."
It was contended before us that the beneficiary was not entitled to recover because of her husband's death by suicide. The contract could have been so drafted but it was not. The members are deprived of sick benefits when illness occurs because of an attempted suicide, but the contract is silent as to a deprivation of benefits to the designated beneficiary because of the suicide of the member. The beneficiary's rights are independent and not derivative. Suicide was not set up in the contract as a bar to her right. Campbell v. Supreme Conclave,66 N.J.L. 274; Sautter v. Imperial Order of Heptasophs, 76Id. 763. See, also, Angersbach v. South River Police, c.,Commission, 122 Id. 1.
The judgment is affirmed, with costs. *Page 53